UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2013  April 30, 2014 Item 1: Reports to Shareholders Semiannual Report | April 30, 2014 Vanguard LifeStrategy ® Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 LifeStrategy Income Fund. 7 LifeStrategy Conservative Growth Fund. 16 LifeStrategy Moderate Growth Fund. 25 LifeStrategy Growth Fund. 34 About Your Fund’s Expenses. 43 Glossary. 45 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2014 Total Returns Vanguard LifeStrategy Income Fund 2.77% Income Composite Index 2.87 Income Composite Average 2.81 Income Composite Average: Derived from data provided by Lipper, a Thomson Reuters Company. IN Vanguard LifeStrategy Conservative Growth Fund 3.71% Conservative Growth Composite Index 3.80 Conservative Growth Composite Average 3.42 Conservative Growth Composite Average: Derived from data provided by Lipper, a Thomson Reuters Company. IN Vanguard LifeStrategy Moderate Growth Fund 4.66% Moderate Growth Composite Index 4.72 Moderate Growth Composite Average 4.01 Moderate Growth Composite Average: Derived from data provided by Lipper, a Thomson Reuters Company. IN Vanguard LifeStrategy Growth Fund 5.59% Growth Composite Index 5.62 Growth Composite Average 4.58 Growth Composite Average: Derived from data provided by Lipper, a Thomson Reuters Company. IN For a benchmark description, see the Glossary. 1 Chairman’s Letter Dear Shareholder, For the six months ended April 30, 2014, the U.S. stock market outpaced international equity markets, where investors seemed unsettled by slower growth in China and the conflict in Ukraine. Bonds, meanwhile, regained some of their appeal after slumping notably in calendar 2013. Returns for the four Vanguard LifeStrategy Funds ranged from 2.77% for the Income Fund to 5.59% for the Growth Fund. The Conservative Growth and Moderate Growth Funds returned 3.71% and 4.66%, respectively. The funds’ returns were on par with the results of their benchmark indexes. Three of the four led the average returns for their peer groups; the Income Fund lagged slightly. Recent progress was sporadic, but stocks continued their climb For the half year ended April 30, U.S. stocks returned almost 8%, notwithstanding the patches of turbulence the market has encountered in 2014. Technology stocks, for example, turned in a rocky performance amid concern about pricey valuations. International stocks, in aggregate, returned nearly 3%, with the developed markets of Europe faring the best. The developed markets of the Pacific region and emerging markets, where China’s weakness was felt most, posted declines. 2 Global economic and political shifts, of course, are as inevitable as they are unpredictable. Broad diversification remains the best way of managing the risks they pose to your portfolio. As Joe Davis, our chief economist, noted recently, “Having a broader portfolio tends to moderate those individual issues and that’s always, I think, a valuable starting point for investors.” Despite low yields, the bond market experienced a surprising rally Bonds continued to emerge from the struggles that marked much of 2013, when the market was roiled by worries about the prospect of the Federal Reserve’s reducing its stimulative bond-buying program. In January, however, when the Fed actually started to trim purchases, investors seemed to take the news in stride. The broad U.S. taxable bond market returned 1.74%. The yield of the 10-year Treasury note ended the six months at 2.69%, up from 2.54% on October 31 but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Municipal bonds returned 4.08% for the six months. Money market funds and savings accounts posted paltry returns as the Fed’s target for short-term interest rates remained at 0%–0.25%. Market Barometer Total Returns Periods Ended April 30, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 8.25% 20.81% 19.52% Russell 2000 Index (Small-caps) 3.08 20.50 19.84 Russell 3000 Index (Broad U.S. market) 7.83 20.78 19.54 FTSE All-World ex US Index (International) 2.84 9.77 13.22 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.74% -0.26% 4.88% Barclays Municipal Bond Index (Broad tax-exempt market) 4.08 0.50 5.54 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.08 CPI Consumer Price Index 1.51% 1.95% 2.14% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.33%. The funds tilted toward stocks produced the strongest results Vanguard’s four LifeStrategy Funds give investors access to broadly diversified portfolios with varying levels of exposure to stocks and bonds. Each portfolio is a “fund of funds” with a fixed allocation to four underlying domestic and international index funds. These funds are designed to help investors manage risk as they seek to increase or preserve their wealth. The LifeStrategy Funds’ results reflected the performance of their underlying funds. Among these, the two stock funds—Vanguard Total Stock Market Index Fund (+7.77%) and Vanguard Total International Stock Index Fund (+3.49%)—posted the strongest six-month returns. (All returns for underlying funds are based on Investor Shares.) As a result, the two LifeStrategy Funds that allocate more than half their assets to stocks performed best. The Growth Fund, which has an allocation of about 80% stocks and 20% bonds, outshone the other three funds for the period. The Moderate Growth Fund, which allocates about 60% to stocks, took second place. The LifeStrategy Funds’ fixed income holdings had muted returns. Vanguard Total International Bond Index Fund, a relatively new element in the LifeStrategy series, did best with a 2.14% return for Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average LifeStrategy Income Fund 0.14% 0.99% LifeStrategy Conservative Growth Fund 0.15 1.06 LifeStrategy Moderate Growth Fund 0.16 1.14 LifeStrategy Growth Fund 0.17 1.21 The fund expense figures shown—drawn from the prospectus dated February 27, 2014—represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the LifeStrategy Funds invest. The LifeStrategy Funds do not charge any expenses or fees of their own. For the six months ended April 30, 2014, the annualized acquired fund fees and expenses were 0.15% for the LifeStrategy Income Fund, 0.16% for the LifeStrategy Conservative Growth Fund, 0.17% for the LifeStrategy Moderate Growth Fund, and 0.18% for the LifeStrategy Growth Fund. Peer groups are the composites listed on page 1. Their expense figures are derived by applying the appropriate allocations to average expense ratios of these mutual fund peer groups: fixed income funds, general equity funds, and international funds. Average expense ratios for these groups are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2013. 4 the period. International bonds benefited from efforts by central banks in Europe and Japan to push down interest rates, thus boosting bond prices. Vanguard Total Bond Market II Index Fund returned 1.75%, as demand for U.S. bonds picked up a bit at the end of 2013 and in early 2014. Balancing investors’ ‘home bias’ and the benefit of diversification One key benefit of the LifeStrategy Funds is that they help investors to overcome “home bias.” Many investors have a natural tendency to focus on companies close to home, but this bias can lead to missed opportunities to diversify a portfolio internationally. Stocks of companies based outside the United States account for about half of the global equity market. Vanguard’s analysis of more than four decades’ worth of data shows that, on average, adding such stocks to a U.S. portfolio would have reduced the volatility of returns. This effect has generally persisted even as economies and markets have become more integrated. International stocks offer exposure to a wider array of economic and market forces, producing returns that can vary from those of U.S. stocks—which helps to reduce overall volatility risk. Of course, the impact of diversification changes over time as returns, volatilities, and correlations between foreign and domestic stocks change. Deciding how much to allocate to international stocks depends on your view regarding the short-term and long-term trade-offs. These include potential exposure to currency fluctuations and generally higher transaction and investment costs. (You can read more in Global Equities: Balancing Home Bias and Diversification , available at vanguard.com/research.) A benefit of the Vanguard LifeStrategy Funds and certain other “all-in-one” funds is that they already include a mix of U.S. and international stocks and bonds. Because these funds rebalance automatically, they allow investors to take advantage of this time-tested risk-management strategy while avoiding the emotional obstacles that can prevent us from rebalancing. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 12, 2014 5 Your Fund’s Performance at a Glance October 31, 2013, Through April 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard LifeStrategy Income Fund $14.47 $14.63 $0.153 $0.083 Vanguard LifeStrategy Conservative Growth Fund $18.04 $18.41 $0.199 $0.094 Vanguard LifeStrategy Moderate Growth Fund $22.90 $23.66 $0.234 $0.065 Vanguard LifeStrategy Growth Fund $27.07 $28.24 $0.280 $0.054 6 LifeStrategy Income Fund Fund Profile As of April 30, 2014 Total Fund Characteristics Ticker Symbol VASIX 30-Day SEC Yield 2.13% Acquired Fund Fees and Expenses 1 0.14% Allocation to Underlying Vanguard Funds Vanguard Total Bond Market II Index Fund Investor Shares 63.9% Vanguard Total International Bond Index Fund Investor Shares 15.9 Vanguard Total Stock Market Index Fund Investor Shares 14.1 Vanguard Total International Stock Index Fund Investor Shares 6.1 Total Fund Volatility Measures Barclays Income Aggregate Composite Bond Index Index R-Squared 0.98 0.17 Beta 1.02 0.48 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated February 27, 2014—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the LifeStrategy Income Fund invests. The LifeStrategy Income Fund does not charge any expenses or fees of its own. For the six months ended April 30, 2014, the annualized acquired fund fees and expenses were 0.15%. 7 LifeStrategy Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003, Through April 30, 2014 LifeStrategy Income Fund Income Composite Index For a benchmark description, see the Glossary. Note: For 2014, performance data reflect the six months ended April 30, 2014. Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total LifeStrategy Income Fund 9/30/1994 3.72% 7.88% 3.25% 1.38% 4.63% See Financial Highlights for dividend and capital gains information. 8 LifeStrategy Income Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (14.1%) Vanguard Total Stock Market Index Fund Investor Shares 8,568,796 406,503 International Stock Fund (6.1%) Vanguard Total International Stock Index Fund Investor Shares 10,298,101 174,862 U.S. Bond Fund (63.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 172,704,929 1,847,943 International Bond Fund (15.9%) Vanguard Total International Bond Index Fund Investor Shares 45,366,405 460,015 Total Investment Companies (Cost $2,666,900) 2,889,323 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.124% (Cost $606) 605,865 606 Total Investments (100.0%) (Cost $2,667,506) 2,889,929 Other Assets and Liabilities (0.0%) Other Assets 9,811 Liabilities (9,517) 294 Net Assets (100%) Applicable to 197,493,934 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,890,223 Net Asset Value Per Share $14.63 9 LifeStrategy Income Fund At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 2,652,081 Undistributed Net Investment Income 5,195 Accumulated Net Realized Gains 10,524 Unrealized Appreciation (Depreciation) 222,423 Net Assets 2,890,223 See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7 -day yield. See accompanying Notes, which are an integral part of the Financial Statements. 10 LifeStrategy Income Fund Statement of Operations Six Months Ended April 30, 2014 ($000) Investment Income Income Income Distributions Received 30,390 Net Investment Income—Note B 30,390 Realized Net Gain (Loss) Capital Gain Distributions Received 878 Investment Securities Sold 10,285 Realized Net Gain (Loss) 11,163 Change in Unrealized Appreciation (Depreciation) of Investment Securities 37,824 Net Increase (Decrease) in Net Assets Resulting from Operations 79,377 See accompanying Notes, which are an integral part of the Financial Statements. 11 LifeStrategy Income Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 30,390 57,320 Realized Net Gain (Loss) 11,163 27,556 Change in Unrealized Appreciation (Depreciation) 37,824 20,958 Net Increase (Decrease) in Net Assets Resulting from Operations 79,377 105,834 Distributions Net Investment Income (30,322) (56,814) Realized Capital Gain 1 (16,656) (96,843) Total Distributions (46,978) (153,657) Capital Share Transactions Issued 402,835 794,899 Issued in Lieu of Cash Distributions 43,844 145,921 Redeemed (492,833) (739,101) Net Increase (Decrease) from Capital Share Transactions (46,154) 201,719 Total Increase (Decrease) (13,755) 153,896 Net Assets Beginning of Period 2,903,978 2,750,082 End of Period 2 2,890,223 2,903,978 1 Includes fiscal 20 14 and 20 13 short-term gain distributions totaling $2,
